— Motion by the respondent, Gary Ajello, for reinstatement as an attorney and counselor-at-law. The respondent was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on July 13, 1983. By decision and order on motion of this Court dated May 5, 1998, the Grievance Committee for the Ninth Judicial District was authorized to institute and prosecute a disciplinary proceeding against the respondent, and the Honorable Norman Feiden was appointed as Special Referee to hear and report on the issues raised. By opinion and order of this Court dated August 21, 2000, the respondent was disbarred based on the Special Referee’s report which sustained all the charges in the petition, except for charges 9, 10, 15, and 23 (Matter of Ajello, 275 AD2d 105 [2000]). By decision and order on motion of this Court dated March 27, 2008, the respondent’s motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on the respondent’s current fitness to be an attorney, including but not limited to, business losses the respondent reported on his tax returns in connection with various “judgments” and how the respondent planned to handle his accounts to avoid a repetition of his past mistakes.
*944Upon the papers submitted in support of the motion and the papers submitted in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is
Ordered that the motion is granted; and it is further,
Ordered that, effective immediately, the respondent, Gary Ajello, is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name of Gary Ajello to the roll of attorneys and counselors-at-law. Mastro, J.P., Rivera, Skelos, Fisher and Angiolillo, JJ., concur.